NOTE: This order is nonprecedential.

  mniteb ~tate~ ~ourt of ~peal~
      for tbe jfeberal ~irtuit

                    EPLUS, INC.,
                   Plaintiff-Appellee,
                            v.
             LAWSON SOFTWARE, INC.,
                Defendant·Appellant.


                         2011·1396


    Appeal from the United States District Court for the
   Eastern District of Virginia in case no. 09·CV·0620,
             Senior Judge Robert E. Payne.


                        ON MOTION


    Before BRYSON, LINN, and PROST, Circuit Judges.
PROST, Circuit Judge.
                        ORDER
    Lawson Software, Inc. submits a motion for a stay,
pending appeal, of the permanent injunction entered by
the United States District Court for the Eastern District
of Virginia on May 23, 2011. ePlus Inc. opposes. Lawson
replies.
                                                                2

    The power to stay an injunction pending appeal is
part of a court's '''traditional equipment for the admini-
stration of justice.'" Nken v. Holder, 129 S.Ct. 1749, 1757
(2009) (citing Scripps-Howard Radio, Inc. v. FCC, 316
U.S. 4, 9-10 (1942». A stay, however, is not a matter of
right but instead an exercise of judicial discretion. Nken,
129 S.Ct. at 1761. The party requesting a stay bears the
burden of showing that the circumstances justify an
exercise of that discretion based on consideration of four
factors, the first two of which are the most critical: (1)
whether the stay applicant has made a strong showing
that he is likely to succeed on the merits; (2) whether the
applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where
the public interest lies. Hilton v. Braunskill, 481 U.S.
770, 776 (1987).
    Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the pa-
pers submitted that Lawson has not made a sufficient
showing to obtain a stay of the district court's injunction
pending appeal.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    The motion is denied.
                                   FOR THE COURT


   JUl 142011                      lsI Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk

                                               FILED
                                      1II.s. COURT OF APPEALS FOR
                                           THE FEDERAL CIRCUrr

                                            JUL 142011
                                             JAN HORBAlY
                                                ClERK
3
cc: Donald R. Dunner, Esq.
    Scott L. Robertson, Esq.
s23